Citation Nr: 0012060	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-10 002A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self 
support prior to attaining the age 18.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance 
as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for weight gain as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for liver symptoms as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for hypertension on a 
direct basis.

10.  Entitlement to a rating in excess of 20 percent for 
myalgias as a chronic disability resulting from an 
undiagnosed illness.

11.  Entitlement to a rating in excess of 10 percent for 
residuals of cervical spine injury with headaches, for the 
period prior to June 21, 1999.

12.  Entitlement to a rating in excess of 20 percent for 
residuals of cervical spine injury with headaches, for the 
period from June 21, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

On his April 1995 claims form, the veteran indicated that he 
had active military service from January 1991 to April 1991, 
and that his claims arose from this period.  A DD-215 is 
contained in the claims file, which verifies his separation 
from active duty as being in April 1991.  The DD-215 also 
verifies that the veteran served in the Southwest Asia 
theater of operations from January 25, 1991 to March 28, 
1991. 

Nearly all of issues on appeal come before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claims file was subsequently 
transferred to the RO in Buffalo, New York.  By a December 
1998 rating decision, the Buffalo RO also denied entitlement 
to recognition of the veteran's son as a "child" on the 
basis of permanent incapacity for self support prior to 
attaining the age 18.  

As an initial matter, the Board notes that by an April 1996 
rating decision, the Philadelphia RO, in pertinent part, 
granted service connection for residuals of cervical spine 
injury, and assigned a 10 percent rating effective from April 
24, 1995.  By a July 1997 rating decision, the RO determined 
that headaches were one of the residuals of the service 
connected cervical spine injury disability, but the 10 
percent rating was confirmed.  However, by a September 1999 
rating decision, the Buffalo RO increased the disability 
rating for residuals of cervical spine injury with headaches 
to 20 percent, effective from June 21, 1999.  In light of 
this procedural history, the Board has separated the 
veteran's claim concerning his residuals of cervical spine 
injury into two issues:  entitlement to a rating in excess of 
10 percent for residuals of cervical spine injury with 
headaches, for the period prior to June 21, 1999, and 
entitlement to a rating in excess of 20 percent for residuals 
of cervical spine injury with headaches, for the period from 
June 21, 1999.  


FINDINGS OF FACT

1.  The veteran's claim concerning entitlement to recognition 
of his son as a "child" on the basis of permanent 
incapacity for self support prior to attaining the age 18 is 
plausible; all relevant evidence necessary for an equitable 
disposition of the veteran's claim in this regard has been 
obtained by the RO.

2.  The veteran's son was born on March [redacted], 1970, and 
was not rendered permanently incapable of self-support by the 
date of his 18th birthday.

3.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

4.  The veteran's allegation that he currently has fatigue 
which is related to an undiagnosed illness is not supported 
by any medical evidence that would render the claim 
plausible.

5.  The veteran's allegation that he currently has sleep 
disturbance which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

6.  The veteran's allegation that he currently has 
respiratory symptoms which are related to an undiagnosed 
illness is not supported by any medical evidence that would 
render the claim plausible.

7.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to weight gain is 
not supported by any medical evidence that would render the 
claim plausible.

8.  The veteran has submitted some evidence that he currently 
has headaches as a chronic disability which are related to an 
undiagnosed illness; the claim is plausible.

9.  It is not at least as likely as not that the veteran has 
headaches resulting from an undiagnosed illness. 

10.  The veteran has submitted some evidence that he 
currently has memory loss as a chronic disability which are 
related to an undiagnosed illness; the claim is plausible.

11.  It is not at least as likely as not that the veteran has 
memory loss resulting from an undiagnosed illness. 

12.  The veteran has submitted some evidence that he 
currently has liver symptoms as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible.

13.  The veteran's claim that he currently has hypertension 
which had its onset in service was not accompanied by any 
medical evidence that would render the claim plausible.  

CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim 
concerning entitlement to recognition of his son as a 
"child" on the basis of permanent incapacity for self 
support prior to attaining the age 18.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The requirements for VA benefits for the veteran's son on 
the basis that he was rendered permanently incapable of self- 
support prior to attaining 18 years of age have not been met. 
38 U.S.C.A. § 101(4)(A) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.57, 3.356 (1999).

3.  The claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

4.  The claim of entitlement to service connection for sleep 
disturbance as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

5.  The claim of entitlement to service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

6.  The claim of entitlement to service connection for weight 
gain as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

7.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

8.   Service connection for headaches, as a chronic 
disability resulting from an undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

9.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

10.  Service connection for memory loss, as a chronic 
disability resulting from an undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

11.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for liver symptoms, as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

12.  The veteran has not submitted evidence of a well-
grounded claim with respect to his claim concerning service 
connection for hypertension on a direct basis.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records include documentation relating to the 
veteran's service in the Reserves and are dated between 
February 1966 and November 1990.  These Reserve records do 
not reflect any history or complaints relating to memory 
loss, fatigue, sleep disturbances, liver symptoms, weight 
problems, respiratory symptoms, headaches, or elevated blood 
pressure.   

In January 1991, the veteran sought treatment for pain in his 
neck, following a rucksack march.  During the course of his 
initial treatment, it was noted that his blood pressure was 
135 systolic over 78 diastolic and that his weight was 180 
lbs.  He was eventually assessed as having cervical 
paravertebral muscle spasm and strain.  Three days later, the 
veteran continued to complain of musculoskeletal pain in 
relation to his neck injury.  His blood pressure at that time 
was noted to be 115/97.  

In March 1991, the veteran underwent a examination in 
conjunction with his redeployment in the Reserves.  Prior to 
the examination, he denied any history of chronic or frequent 
colds, asthma, shortness of breath, pain or pressure in 
chest, palpitation or pounding heart, heart trouble, high or 
low blood pressure, frequent indigestion, stomach, liver, or 
intestinal trouble, gall bladder trouble or gallstones, 
recent gain or loss of weight, or nervous trouble of any 
sort.  The veteran did report that he had had a chronic cough 
from breathing oil smoke in Kuwait.  Upon examination, the 
veteran's lungs, chest, heart, abdomen, and viscera were 
normal, as was a neurologic examination.  The veteran's 
weight was 185 lbs., and his blood pressure was 128/76.  

On a "Desert Shield/Storm Out Processing Check List" dated 
in April 1991, the veteran denied, in pertinent part, that 
while deployed he had experienced exhaustion.  The veteran 
did report that he had lived or worked in close proximity to 
the local population, and had eaten locally purchased meats, 
fish, poultry, or dairy products. 

In April 1995, the veteran filed a claim concerning service 
connection for a cervical injury, severe headaches, and sore 
and weak muscles and joints.  He indicated that all of these 
service connected conditions first arose in 1991.  

In a May 1995 written statement, the veteran asserted that he 
injured his neck while on duty and that he had also traveled 
throughout Kuwait and Iraq.  He reported having continued 
neck pain, muscles aches, and memory loss.

Subsequently in May 1995, the veteran underwent a general 
medical examination for VA purposes.  It was noted that he 
had been employed since 1991 in the transportation industry.  
His chief complaints were that of neck pain and stiffness, 
increasing memory loss, and fatigue.  He reported that his 
maximum weight in the prior year had been 198 lbs.; however, 
he currently weighed 206 lbs.  He was afebrile.  There was no 
abnormality of his carriage, posture, or gait.  His blood 
pressure was 150/94.  The veteran assured the examiner that 
with time and rest, this typically went down to a normal 
range.  The veteran was on no medication on a daily basis, 
although he occasionally used Ibuprofen for neck pain.  His 
lungs were clear to auscultation and percussion.  The veteran 
denied any shortness of breath or cough.  His abdomen was 
mildly obese, and there was no organomegaly or masses 
palpable.  There was active peristalsis.  There was no 
abdominal bruit.  

The examination report included a copy of the report of a 
March 1993 chest X-ray, which revealed clear lungs and no 
acute cardiopulmonary disease.  Also included was a November 
1994 chest X-ray report, which again revealed clear lungs and 
no acute abnormality.  

The VA examiner specifically noted that the veteran had no 
apparent difficulty detailing his medical history.  Following 
the examination, the veteran was diagnosed as having 
hypertension (mild), degenerative disc disease (C4-C7), and 
mild degenerative arthritis involving multiple joints of the 
cervical spine (C4-C7).  

In August 1995, the veteran underwent a psychiatric 
examination for VA purposes. It was noted that while in the 
service, he was a nuclear clinical biological specialist.  
The veteran stated that he had traveled from Iraq to Kuwait 
and was involved in some ground warfare in the Gulf.  He 
remembered seeing a lot of dead bodies and destruction.  He 
inhaled a lot of oil fumes and apparently had had exudate 
when he left Kuwait.  The veteran was told that he had a 
condition in his lungs.  The veteran also reported continued 
neck pain and headaches. 

At the time of the examination, the veteran was working as a 
dispatcher for a transportation company and lived with his 
wife and 25-year-old son, who was apparently wheelchair-bound 
because of multiple sclerosis.  The veteran stated that he 
was in pretty good health, except for, in pertinent part, 
headaches and short-term memory loss.  The veteran denied 
having any sleeping problems.  

During the examination, the veteran's recent and remote 
memory appeared to be fair.  His immediate memory also 
appeared to be within normal limits, as evidenced from 
recollection of three objects after three minutes.  Following 
the examination, the examiner concluded that the examination 
did not show any evidence of significant psychiatric 
disorder.  The examiner also included, in pertinent part, the 
following text in his report: 

[The veteran's] complaints of . . . 
headaches . . . and other problems may be 
related to undetermined factors which go 
under the term "Gulf War Syndrome" 
which researchers are studying to shed 
more light on these problems.

In a September 1995 letter, the veteran reported, in 
pertinent part, having headaches as a result of his in-
service accident involving the neck.  

In October 1995, VA medical records were associated with the 
claims file.  These records reflect that the veteran 
underwent his Gulf War Registry examination in April 1993.  
Prior to the examination, the veteran, in pertinent part, 
denied any history of chronic or frequent colds, shortness of 
breath, pain or pressure in chest, high or low blood 
pressure, stomach, liver, or intestinal trouble, recent gain 
or loss of weight, loss of memory or amnesia, or nervous 
trouble of any sort.  The veteran did report a history of 
chronic cough and frequent trouble sleeping.  On another 
Registry-related record, he reported, in pertinent part, that 
he would get a cold once a month and have a lot of phlegm.  
Upon examination, blood pressure was 140/100 and he weighed 
199 lbs.  The veteran's lungs were clear to percussion and 
auscultation.  He was assessed as having, in pertinent part, 
mildly elevated blood pressure and having one liver enzyme, 
SGPT, mildly elevated.  

These records reflect that during an outpatient visit in June 
1993, the veteran's weight was noted to be 205 lbs., and his 
blood pressure was 140/100.  Lungs were clear.  The veteran 
was assessed as having mild hypertension.  These records also 
include a social work service report dated in December 1994, 
in which it was noted that the veteran had been referred from 
the Persian Gulf Registry.  He reported that in the prior six 
months, his short term memory had been poor and he had had a 
hard time remembering anything that had happened from the 
week prior or sometimes just a few days before.  It had to be 
something "really big" like someone's birth or death.  
Other than that, the veteran could not remember little 
details.  The veteran again reported that he had apparently 
inhaled oil fumes while in the Gulf War, and that when he 
left, he was told that he had "high congestion" in his 
lungs.  The veteran also reported having headaches in 
conjunction with neck pain.  The veteran denied any sleeping 
problems, but he did report having fatigue and muscle aches.  
A January 1995 CT of the veteran's head, requested because of 
his reported memory loss, was within normal limits.    

These records also include a January 1995 VA outpatient 
treatment record, on which it was noted that the veteran had 
no acute problems, but wanted to establish primary medical 
care.  However, following the examination, the veteran was 
assessed as having, in pertinent part, memory difficulty.  It 
was also noted on this record that the veteran's weight was 
205 lbs., and his blood pressure was 130/82.  Finally, these 
records also include a February 1995 Gulf War Registry form 
on which it was noted again that the veteran had been 
diagnosed as having, in pertinent part, short term memory 
loss.  

By an April 1996 rating decision, the RO in Philadelphia, 
Pennsylvania, granted service connection for residuals of a 
cervical spine injury, and assigned a 10 percent rating 
effective from April 1995.  By the same rating decision, the 
RO denied service connection for headaches, sore muscles and 
joints, memory loss and fatigue, all as chronic disabilities 
resulting from an undiagnosed illness.  

In an August 1996 letter, the RO advised the veteran 
regarding the types of medical and nonmedical evidence he 
could submit in support of his claims concerning an 
undiagnosed illness.

In an August 1996 letter, the veteran appeared to raise 
claims concerning an enlarged liver and an increased iron 
content in his blood level, increased blood pressure, weight 
gain, headaches, muscles aches, loss of memory, sleeping 
trouble, and coughing, all as chronic disabilities resulting 
from an undiagnosed illness.  Concerning his coughing, the 
veteran stated that he had complained about a dry-type cough 
which he had contracted in Saudi Arabia, causing him to expel 
black phlegm and serious aches in his chest and lung 
cavities.  This was noted in his records before he left the 
Southwest Asia theater of operations.  It continued to 
present, but the veteran did not expel any black phlegm and 
physicians had suggested to that this symptom could have been 
a reaction to blood pressure medication.  

In December 1996, additional VA medical records were 
associated with the claims file.  These records include the 
report of a December 1995 echogram of the abdomen, which 
revealed, in part, an enlarged liver.  The radiologist's 
impression was hepatomegaly and fatty infiltration.  These 
records also include a November 1996 laboratory report, which 
revealed elevated ferritin and SGPT levels.  A November 1996 
chest X-ray revealed clear lungs.  

Subsequently in December 1996, additional VA medical records 
were associated with the claims file.  These records include, 
in pertinent part, an outpatient report dated in April 1995, 
in which the veteran was assessed as having memory loss, 
possible true deficit versus concentration.  These records 
also include an outpatient report dated in November 1995, 
indicating, in pertinent part, that the veteran's weight was 
203 lbs., and that his blood pressure was 138/94.  His chest 
was clear, and his abdomen was soft and nontender.  It was 
also noted that the veteran's liver function test was 
abnormal and that he possibly had a fatty liver.  On a 
consultation request dated in November 1995, the veteran was 
given a provisional diagnosis of hyperlipidemia.  The 
veteran's elevated liver function tests were again noted 
following a February 1996 GI consultation examination, during 
which it was also noted that the liver was palpable at 
approximately 2 to 3 cm. below the right costal margin.

On a medical report dated in March 1996, an examiner noted, 
in pertinent part, as follows:

The presence of the muscle aches, 
combined with elevated liver function 
tests, suggests that the [veteran] may 
have a protracted syndrome, perhaps 
resulting from exposure to some 
environmental chemical agents suffered in 
the Mid East Gulf.  At present, there is 
no specific evidence of neuropathy or 
myelopathy.  

An April 1996 outpatient report indicates that the veteran 
was advised of his abnormal liver function test results and 
that he was to be further evaluated.  On this outpatient 
record, the examiner further noted that the veteran had had a 
history of exposure to preventative nerve gas agents, in tab 
form, which "is known to may [sic] cause abnormal LFTs."  
These records reflect that that veteran continued to be seen 
in the outpatient clinic in June 1996 and July 1996 for, in 
part, his abnormal liver functions.  In September 1996, the 
veteran reported that he noticed a cough for about one month.  
The cough was dry with no evidence of any upper respiratory 
infection.  The veteran denied any runny eyes, rhinorrhea, 
sore throat, fevers, chills, or expectoration.  Blood 
pressure was 136/90.  The veteran's weight was 200 lbs., 
which was four pounds less than his last weight.  Examination 
of the lungs was within normal limits.  The veteran assessed 
as having, in pertinent part, essential hypertension and 
abnormal liver functions (probably secondary to fatty liver 
as demonstrated on ultrasound). 

The veteran underwent a general medical examination for VA 
purposes in November 1996.  It was noted that he currently 
worked as a driver, and had worked in this capacity since 
1990.  The veteran complained, in pertinent part, that since 
1992, he had occipital type headaches, fatigue, and sleep 
problems.  The veteran currently weight 203 lbs., and he 
reported that his maximum weight for the prior year was 205 
lbs.  His carriage, posture, and gait was normal.  Blood 
pressure was 140/90 and his lungs were clear to auscultation 
and percussion.  His abdomen was soft and non-tender.  There 
was a one- to two-finger breadth enlarged liver on the right 
lower rib area on deep inspiration.  This was non-tender, and 
there was no hernia or abdominal bruits.  Neurological 
examination was entirely unremarkable.  Following the 
examination, the veteran was diagnosed as having mild 
hypertension and mild hepatomegaly.  The veteran also 
underwent a separate hypertension examination, after which he 
was again diagnosed as having hypertension.  

The veteran also underwent a non-tuberculosis diseases 
examination in November 1996.  It was noted that he did not 
give any symptoms suggestive of respiratory problems and 
there was no malignancy present.  The examiner concluded that 
there was no evidence of non-tuberculous disease or injury to 
the lung.

The veteran also underwent a miscellaneous neurological 
examination for VA purposes in November 1996.  It was noted 
that he did not suffer from migraine headaches, and had no 
tics, paramyoclonus complex, chorea, or choreiform disorders.  
The veteran was diagnosed as having headache secondary to 
osteoarthritis and degeneration of cervical discs.  

The veteran also underwent an alimentary appendages 
examination for VA purposes in November 1996.  It was noted 
that the veteran had no abdominal discomfort, food 
intolerance, nausea, vomiting, pain, or anorexia.  He did 
report having intermittent malaise and weight loss of 10 to 
15 lbs., which he had lost voluntarily to get into better 
physical condition.  The veteran did complain of daily 
generalized weakness.  The examiner noted that liver enzyme 
studies conducted in November 1996 showed, in part, a mildly 
elevated SGPT.  The examiner further noted that the veteran's 
December 1995 ultrasound of the abdomen had shown 
hepatomegaly and fatty infiltration.  Following the 
examination, the veteran was diagnosed as having hepatomegaly 
with one abnormal liver function study (one test out of 
several enzymes).  

In January 1997, the claims file was transferred from Buffalo 
to the Philadelphia RO.  

By a July 1997 rating decision, the Philadelphia RO, in 
pertinent part, denied service connection for memory loss, 
fatigue, sleep disturbance, respiratory symptoms, weight 
gain, liver symptoms, and headaches, all as chronic 
disabilities resulting from an undiagnosed illness.  By the 
same rating decision, the RO granted service connection for 
muscle and joint pain as a chronic disability resulting from 
an undiagnosed illness, and assigned a 20 percent rating, 
analogous to myalgias, effective from November 2, 1994.  By 
the same rating decision, the RO denied service connection 
for hypertension (on a direct basis only).

In October 1997, the veteran submitted a "Declaration of 
Status of Dependents" form which indicated that his son, who 
was born on March [redacted], 1970, had progressive multiple 
sclerosis.   

In an October 1997 letter, Andrew Goodman, M.D., wrote that 
the veteran's son was being treated for diagnosed secondary 
progressive multiple sclerosis.  

In February 1998, the claims file was transferred from the 
Philadelphia RO back to the RO in Buffalo.

In a February 1998 letter, the veteran asserted that his son 
had never been in an institution (apparently relating to his 
medical condition).  He reported that his son had graduated 
from college, and he submitted copies of his son's high 
school and college degrees.  The veteran also reported that 
his son had never been employed.  He had been listed as a 
disabled dependent on the veteran's income tax returns for 
the prior six years.  He presently lived with the veteran at 
his current residence, which had been altered to accommodate 
his needs (with ramps, intercom, roll-in shower, holding 
bars, and wide doors).  The veteran's son had attendants and 
a physical therapist who visited every week.  The son also 
visited a treatment center for exercise.

The veteran also attached a February 1998 letter from Dr. 
Goodman, who noted that the son continued to be followed at a 
multiple sclerosis center.  The son was first diagnosed as 
having multiple sclerosis at age 17, with symptoms which 
included dizzy spells and optic neuritis.  The son's vision 
deteriorated and never improved.  He had complete bilateral 
internuclear opthalmoplesia.  His speech and eye movements 
were severely ataxic and he had "left fausl" weakness.  
Upper extremity strength was good, but he had ataxia of both 
arms at times.  The son's lower extremity strength was 
severely limited, and he walked with a rolling walker only 
for short distances.  Dr. Goodman concluded that he had 
slowly worsening secondary progressive multiple sclerosis.  

In a June 1998 statement, the veteran indicated that he 
disagreed with all of the RO's determinations in the July 
1997 rating decision.  He asserted that he had a letter from 
his present employer reflecting that he had lost a position 
due to short-term memory loss.  The veteran could only enjoy 
three to four straight hours of sleep without being awakened 
in discomfort.  His present weight was holding, but he was 
unable to lose any weight, possibly due to prescriptions for 
hypertension.  His liver had "cleared," which he believed 
was due in part to the ingestion of nerve agents in the Gulf 
War.  He still had headaches, which he controlled with over-
the-counter Motrin.  He also continued to have a steady 
cough.  

In a June 1998 letter, the RO asked the veteran to submit the 
statement from his employer, which he had referenced in his 
written statement.

In a July 1998 letter, the veteran essentially reported 
having continued memory loss, fatigue, sleep disturbances, 
respiratory symptoms, and headaches.  The veteran asserted 
that he presently weighed 205 lbs., and that he should have 
been losing weight because he had been taking a "water 
tablet" in conjunction with heart medication.  The veteran 
asserted that he once had a liver condition which no longer 
existed.  The veteran indicated his belief that his body had 
"corrected itself" in this regard, but he nevertheless 
suggested a relationship between nerve agents and liver 
damage.  The veteran also suggested that his hypertension was 
due to inflammation of the liver, stress from pain, and 
headaches.  He had been under doctor's care for this and at 
his last physical, he had a blood pressure of 138/84.  He 
continued to take medication for this daily.  The veteran 
concluded his letter by essentially asserting that his 
symptoms were due to exposure to Sarin nerve gas during the 
Gulf War.  

The veteran attached to his letter several pages printed from 
four World Wide Web sites, which discussed, in general terms, 
the toxicology and symptoms of Sarin nerve gas, as well as 
its purported use during the Gulf War.  

The claims file also contains a July 1998 letter from the 
veteran's supervisor, who was the owner and president of a 
medical transportation company.  The employer noted that the 
veteran had applied for a position of dispatcher for the 
company, a position which reportedly required a good short 
term memory.  Although the veteran tried very diligently, he 
floundered under pressure.  The veteran found that he had to 
write everything down, which took too much time.  At that 
point, the veteran said that he was unable to remember the 
necessary things needed to perform well.  He did not know 
why.  After approximately four months, the veteran agreed to 
return to the position of livery driver. 

In October 1998, a number of private medical records 
concerning the veteran's son were associated with the claims 
file.  These records include a July 1987 letter from David C. 
Marzulo, D.O., who noted that he had recently seen the 
veteran's 17-year-old son.  Approximately one year before, 
the veteran's son began to notice episodes of brief vertigo 
and nausea, which were always followed by bitemporal 
headaches.  The vertigo was described simply as "swaying" 
sensation of the head and surroundings, usually lasting no 
more than a minute, induced by looking upwards, particularly 
at his position of catcher on his baseball team.  He had also 
noted this phenomenon while doing various exercises on the 
ground, such as leg-ups, as well as swimming and diving.  The 
son's headaches generally were described as being moderate, 
bitemporal in location, lasting for several hours and 
occasionally associated with nausea and emesis.  There had 
never been any diplopia, tinnitus, or hearing loss described, 
and these similar feelings did not occur while the veteran's 
son was turning in bed.  These episodes usually occurred when 
the veteran's son was hot and/or fatigued.  Following an 
examination, it was Dr. Marzulo's impression that the 
veteran's son had the characteristics of positional and 
physiologic vertigo, coupled with mild exertional headache.  
Further investigation was deemed warranted.  

In a September 1987 letter, Dr. Marzulo described that an MRI 
of the veteran's son had revealed periventricular high 
intensity lesions as well as multiple lesions in the 
cerebellum which appeared typical for multiple sclerosis, 
corroborated by his history at present.  Subsequently in 
September 1987, it was noted that the son's dizziness had 
greatly improved, either spontaneously or through medication.  
He had developed an episode of optic neuritis on the left, 
initially with some pain on movement of the eye, but still 
with some residual blurring on the left.  The son and his 
family were advised that approximately 25 to 30 percent of 
multiple sclerosis patients become non-ambulatory, and up to 
20 percent of patients are minimally or asymptomatic.  
However, Dr. Marzulo noted that a prognosis could not be 
given at that time, especially in view of the son's young 
age.  Dr. Marzulo felt that no specific treatment was 
warranted at that time, other than continued use of 
medication.  

These records also reflect that in  November 1987, the 
veteran's son was noted to have continued central scotomata 
on the left, but no other symptoms.  He rarely had positional 
vertigo with his head straight forward or to the left while 
lying.  Upon examination, the son's temporal pallor appeared 
much more prominent on the left.  There was a suggestion of a 
gunn pupil on the left, but this was very subtle.  There was 
no limb drift or ataxia.  Language and speech were normal, as 
was gait.  The heart displayed a regular rate and rhythm.  
Dr. Marzulo concluded that the veteran's son was currently 
stable and that there was no intervention to offer at 
present.  Dr. Marzulo was also uncertain whether the son's 
central scotoma would improve at all on the left.  These 
records also include handwritten notes which reflect that 
additional medication for vertigo was requested in March 
1988, and that in September 1998, the veteran called Dr. 
Marzulo's office and advised that his son was now in college.  

By a December 1998 rating decision, the RO determined that 
permanent incapacity for self-support of the veteran's son 
had not been established.

In a December 1998 letter, the veteran essentially argued 
that although his son was not completely disabled by age 18, 
his multiple sclerosis had clearly started at that point, and 
that the progressive nature of the disease had left him 
unable to hold a job or obtain insurance.  

In March 1999, the veteran underwent a miscellaneous 
neurological disorders examination for VA purposes.  He 
reported having had memory difficulties for the prior two 
years at least, first appearing most vividly during an ill-
fated attempt to work as an auto dispatcher.  He was able to 
perform adequately upon resuming his work as a driver.  The 
veteran also described patchy loss of recall for both past 
events [e.g., his son's graduation] and recent information 
[e.g. information downloaded from the Internet a few weeks 
before].  However, the veteran did have clear memories for 
other recent and remote events.  He denied periods of 
disorientation or getting lost while driving, but reported 
some decline in ability to handle numbers and having a need 
to keep lists to assist recall.  He described no clear 
worsening of symptoms over the prior several months, and 
denied chronic headache.  

Upon examination, the veteran was alert, oriented in time and 
place and had a 8/8 score on the Memory Impairment Scale for 
recent recall.  He repeated four numbers in reverse easily 
and five numbers in reverse on the third try.  He had one 
error on serial sevens, spelled and reversed "world" and 
"catch," repeated complex phrases accurately.  It was 
assessed that there was no evidence on clinical examination 
of pathological impairment of memory.

The claims file also include the report of a 
neuropsychological assessment conducted in April 1999.  It 
was noted that the veteran had been referred for evaluation 
of memory functioning.  He reportedly completed college with 
a 3.7 GPA and a degree in business, and stated that his IQ 
was measured in the 140s during college.  He complained of 
recent memory deficits, in addition to lapses in 
concentration and remote memory, which began shortly after 
his return from the Gulf War.  He was uncertain as to whether 
or not these problems had worsened since that time.  The 
neurologist detailed the results of immediate and delayed 
memory tests, both for auditory and visual memory.  The 
examiner concluded that the test results showed normal memory 
functioning in all areas, but that the result may have still 
represented a decline from premorbid functioning if the 
veteran's general intellectual abilities were indeed measured 
in the 140 range in college.  The examiner further included 
the following text in her report:

While [the veteran's] complaints are 
similar to others made by Gulf War 
veterans, it is likely that this man's 
subjective sense of decline is also 
mitigated by his pain syndrome and 
chronic state of sleep deprivation, both 
the result of his neck injury.  While he 
is certainly not seriously disabled, he 
probably doesn't perform with the 
cognitive efficiency he once had. 

In a July 1999 letter, the veteran stated that he was 
presently fighting to keep his son out of the adult homes 
used for Medicaid patients, simply because he was so young.  
If the appeal was not positive, the veteran was afraid that 
his son would definitely be placed into a nursing home before 
he was 31 years old.

II.  Analysis

A.  Claim concerning recognition of the veteran's son 
as a "child" on the basis of permanent incapacity 

The Board finds initially that the veteran's claim for VA 
benefits based on the permanent incapacity of his son for 
self-support prior to the age of 18 is plausible and 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Moreover, the Board finds that the 
facts relevant to this issue have been developed to the 
extent possible and that the statutory obligation of the VA 
to assist the veteran in the development of this claim is 
satisfied. 38 U.S.C.A. § 5107(a).

A "child, for the purposes of entitlement to VA benefits, 
includes an unmarried person who, "before attaining the age 
of eighteen years, became permanently incapable of self- 
support . . . ." 38 U.S.C.A. § 101(4)(A)(ii) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.57(a)(ii) (1999).  See Campbell v. 
Brown, 5 Vet. App. 77, 78 (1993).  The accompanying 
regulation, 38 C.F.R. § 3.356, similarly provides that a 
person may qualify as a "child," if he or she is "shown to 
[have been] permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years." 38 C.F.R. § 3.356(a) (1999).

Thus, the focus of analysis must be on the veteran's son's 
condition at the time of his 18th birthday; it is that 
condition which determines whether the son is entitled to the 
status of "child."  Accordingly, VA must make an initial 
determination as to the son's condition at the delimiting 
age.  If the veteran's son is shown to have been capable of 
self-support at 18, VA need go no further. See Dobson v. 
Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. § 3.356(b) (1999).  The fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by his or her own efforts is provided 
with sufficient income for his or her reasonable support.  38 
C.F.R. § 3.356(b)(1) (1999).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3) 
(1999).

The record reflects that the veteran's son was born on 
March [redacted], 1970.

In this case, the Board finds that the record clearly lacks 
persuasive evidence that the veteran's son was permanently 
incapable of self-support at age 18 (i.e., as of March [redacted], 
1988).  The mere fact that the veteran's son began to 
experience brief episodes of vertigo and nausea, as possibly 
as early as age 16 (as reflected in Dr. Marzulo's July 1987 
letter) does not establish that such transient symptoms 
rendered him permanently incapable of self-support at that 
time.  Although the son's symptoms clearly appeared to 
increase over the succeeding years, there is no indication 
that he was incapable of self-support at the time he turned 
18.  While the veteran has stated that his son has never been 
employed, there is evidence that he did successfully strive 
to obtain a college degree.  Moreover, the veteran reported 
in his February 1998 letter that his son had been listed as a 
disabled dependent on income tax returns for the prior six 
years.  Even assuming that this tax-related designation began 
in 1992, this was still several years after the veteran's son 
turned 18. 

Whether the physical or mental condition of the veteran's son 
rendered him permanently incapable of self-support at age 18 
is ultimately a matter upon which competent medical evidence 
is determinative, both to diagnose a physical or mental 
disability or disabilities, and to support the conclusion 
that the severity of that disability or the disabilities had 
rendered him incapable of self support before he attained his 
18th birthday.  The medical evidence of record bearing 
directly on those points are the records from Dr. Mazulo and 
Dr. Goodman.  Dr. Mazulo documented the son's initial 
symptoms of vertigo and nausea, for which treatment was first 
sought in July 1987.  However, Dr. Mazulo's subsequent 
treatment summaries indicate that the son's symptoms actually 
improved by the fall of 1987 and a prognosis could not be 
given, especially in view of his young age.  Dr. Mazulo also 
concluded at that time that that "there was no intervention 
to offer."  While the reports from Dr. Goodman confirm that 
the son's multiple sclerosis was first diagnosed at age 17, 
he has not provided any opinion that this disability had 
rendered the veteran's child incapable of support from the 
date of onset of the first symptoms. 

While the Board finds the circumstances relating to the son's 
illness most unfortunate and compelling, the record is still 
devoid of competent medical evidence indicating that he 
became incapable of self-support prior to his 18th birthday.  
Evidence that the son became incapable of self-support at 
some later point in time is not material to the issue 
presented here.  As compared the medical evidence of record, 
the Board assigns little if any probative value to the lay 
evidence.  That evidence consists of remote recollections 
advanced in the context of the claim for benefits.  
Therefore, based on all of the above considerations, the 
Board finds that the preponderance of the relevant evidence 
is against the veteran's claim for VA benefits based on the 
permanent incapacity of his son for self-support prior to the 
age of 18.

B.  Claims concerning service connection for 
symptoms of an undiagnosed illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 215 
reflects that the veteran served in the Southwest Asia 
theater of operations from January 1991 to March 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (1999), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

1.  Fatigue; sleep disturbance; respiratory symptoms

The veteran's claims concerning service connection for 
fatigue, sleep disturbance, and respiratory symptoms, all as 
chronic disabilities resulting from an undiagnosed illness, 
are not well grounded.  Although the veteran has complained 
of having had these symptoms since his service in the Gulf 
War, and he has undergone numerous examinations during which 
he complained of these symptoms, there has been no evidence 
submitted of a nexus between these reported symptoms and any 
chronic undiagnosed illness.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran is 
capable of providing a nexus opinion relating his reported 
symptoms to an undiagnosed illness, as opposed to a 
clinically diagnosed condition.  Thus, the veteran's claims 
concerning service connection for fatigue, sleep disturbance, 
and respiratory symptoms, all as chronic disabilities 
resulting from an undiagnosed illness, are not well grounded.

2.  Weight gain

The veteran has essentially claimed that he has steadily 
gained weight since his discharge from the Gulf War, and that 
this weight gain is a chronic disability resulting from an 
undiagnosed illness.  The Board notes that at the time of his 
March 1991 Reserves redeployment examination, he weighed 185 
lbs.  In 1993 (two years after leaving the rigors of active 
duty), his weight ranged from 199 lbs. to 205 lbs., and the 
veteran again weighed in at 205 lbs. in January 1995.  
However, during his May 1995 VA examination, the veteran's 
weight was noted to have dropped to 198 lbs.  Although he 
weighed 203 lbs. in November 1995, the veteran dropped to 200 
lbs. by September 1996.  While the veteran was back up to 204 
lbs. in November 1996, he did report during the examination 
that he had been able to voluntarily lose 10 to 15 lbs. to 
get into better physical condition.  

Clearly, the medical evidence reflects that, since the Gulf 
War, the veteran has gained and lost weight.  In any case, 
there are no objective indications of a chronic weight gain 
since the Gulf War.  Thus, the veteran's claim concerning 
service connection for weight gain as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  

3. Headaches 
 
The veteran's claim concerning service connection for 
headaches, as a chronic disability resulting from an 
undiagnosed illness, is well grounded.  

The veteran has submitted medical evidence of a nexus (the 
August 1995 VA examination report in which the examiner 
stated that the veteran's headaches may have been related to 
undetermined factors going under the term "Gulf War 
Syndrome"), which suggests a relationship between the 
veteran's symptoms of headaches (which he has been 
complaining of essentially since his discharge from the Gulf) 
and a condition for which the VA examiner did not ascribe a 
known clinical diagnosis.  This examination report, then, 
constitutes at least some evidence suggesting a nexus between 
the veteran's symptoms of headaches and an undiagnosed 
illness.  Therefore, the veteran's claim concerning service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness is well grounded.  Furthermore, 
the Board finds that all evidence necessary for adjudication 
of this claim has been obtained and that the VA has satisfied 
its duty to assist.

When analyzing the veteran's claim on the merits, however, 
the Board notes that during the November 1996 neurological 
examination for VA purposes, the veteran was diagnosed as 
having headache secondary to osteoarthritis and degeneration 
of cervical discs, a known clinical diagnosis.  Indeed, the 
RO has already recognized, by its July 1997 rating decision, 
that headaches are one of the residuals of the veteran's 
service connected cervical spine injury.  In light of this, 
the Board finds that the veteran has not established the 
evidence necessary for service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  
Therefore, service connection is denied.    

4.  Memory loss 

The veteran's claim concerning service connection for memory 
loss, as a chronic disability resulting from an undiagnosed 
illness, is well grounded.  

The veteran has essentially that he has experienced loss of 
memory since his service in the Gulf War.  The veteran has 
also submitted evidence, in the form of a letter from his 
employer, indicating that he was unable to perform as a 
dispatcher due to problems with his short term memory.  The 
Board also notes that in the course of VA outpatient 
treatment in January 1995, he was assessed as having "memory 
difficulty" (without a known clinical diagnosis associated 
with this symptom). Similar conclusions are found in the 
February 1995 Gulf War Registry record and an April 1995 VA 
outpatient record.  There is, therefore, at least some 
evidence suggesting a nexus between the veteran's symptoms of 
memory loss and an undiagnosed illness.  Therefore, the 
veteran's claim concerning service connection for memory loss 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  Furthermore, the Board finds that all 
evidence necessary for adjudication of this claim has been 
obtained and that the VA has satisfied its duty to assist.

When analyzing the veteran's claim on the merits, however, 
the Board notes that he underwent additional examination for 
VA purposes.  During the March 1999 neurological disorders 
examination for VA purposes, it was assessed after testing 
that there was no evidence of pathological impairment of 
memory.  Moreover, following the April 1999 
neuropsychological assessment for VA purposes, the tests 
results were noted to show normal memory functioning in all 
areas.  While the examiner did concede that if the veteran 
did, in fact, have a IQ score of 140 in college, the 
veteran's results would have reflected a decline, the claims 
file does not contain any actual evidence of this initial IQ 
score.  In light of the numerous memory tests administered to 
the veteran, the results of which are overwhelming normal, 
the Board finds that the veteran has not established the 
evidence of objective indications of chronic memory loss 
necessary for service connection under 38 C.F.R. § 3.317.  
Therefore, service connection for memory loss as a chronic 
disability resulting from an undiagnosed illness is denied.    

5.  Liver symptoms

The veteran's claim concerning service connection for liver 
symptoms, as a chronic disability resulting from an 
undiagnosed illness, is well grounded.  

Following the April 1993 Gulf War Registry examination, the 
veteran was assessed as having, in part, one mildly elevated 
liver enzyme (with no known clinical diagnosis associated 
with this objective laboratory result).  The veteran was 
again noted to have abnormal liver functioning in September 
1996 and mild hepatomegaly in November 1996.  The Board also 
notes that on a March 1996 VA medical record, an examiner 
noted that the veteran's elevated liver function tests 
suggested that he might have had a "protracted syndrome, 
perhaps resulting from exposure to some environmental 
chemical agents suffered in the Mid East Gulf."  
Additionally, it was speculated (in an April 1996 outpatient 
record), that the veteran's liver symptoms may have resulted 
from exposure to preventative nerve gas agents.  Thus, there 
is at least some evidence suggesting a nexus between an 
undiagnosed illness and the veteran's chronic liver symptoms.  
Therefore, subject to the remand directions detailed below, 
the Board finds that the veteran's claim concerning 
entitlement to service connection for liver symptoms, as a 
chronic disability resulting from an undiagnosed illness, is 
well grounded.  VAOPGCPREC 4-99 (May 3, 1999).  

6.  Conclusory note concerning Gulf War claims

The Board acknowledges the veteran's submission of documents 
downloaded from four Internet sites, which discuss the 
toxicology and symptoms of Sarin nerve gas.  Although the 
Court has held that a medical treatise is not, in and of 
itself, insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection, 
such evidence must provide more than speculative generic 
statements not relevant to the appellant's claim.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  There must be a degree of certainty such 
that, under the facts of a specific case, "there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 514 citing Sacks, at 317.  

In the present case, the veteran's own statements, taken 
together with documentation from the Internet, are too 
general and inconclusive, and do not provide the requisite 
medical evidence demonstrating a causal relationship between 
his claimed symptoms and any undiagnosed illness.  Most 
importantly, the documents do not indicate that this veteran 
was exposed to Sarin nerve gas or that any of his 
symptomatology was caused by exposure to such gas.  See also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

C.  Claim concerning service connection for hypertension on a 
direct basis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
chronic diseases, including hypertension, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records do not show the 
presence of hypertension and post- service records do not 
indicate treatment for hypertension until June 1993, over two 
years after active service.  Although the veteran was noted 
to have mildly elevated blood pressure in April 1993, this 
was still well past the one-year presumptive period.  Because 
hypertension is a chronic disease, service connection may be 
granted if it can be shown that this disease was manifest to 
a degree of 10 percent or more within one year of separation 
from active service. 38 C.F.R. 
§§ 3.307, 3.309 (1999).  No such evidence has been presented 
in this case and the nexus requirement has not otherwise been 
satisfied.  A claim is not well grounded where there is no 
competent evidence showing incurrence or aggravation of a 
disease or injury in service and a nexus between an inservice 
injury and a current disability. Caluza, supra.  Hence, the 
claim for service connection for hypertension must be denied 
as not well grounded.



ORDER

Entitlement to VA benefits based on the permanent incapacity 
of the veteran's son for self-support prior to attaining the 
age of 18 is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for sleep disturbance as a chronic 
disability resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for respiratory symptoms as a chronic 
disability resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for weight gain as a chronic disability 
resulting from an undiagnosed illness is denied.

Entitlement to service connection for headaches, as a chronic 
disability resulting from an undiagnosed illness, is denied. 

Entitlement to service connection for memory loss, as a 
chronic disability resulting from an undiagnosed illness, is 
denied. 

As the claim concerning service connection for liver 
symptoms, as a chronic disability resulting from an 
undiagnosed illness, is well grounded, the appeal is granted 
to this extent only subject to the following remand 
directions of the Board.

A well-grounded claim not having been submitted, entitlement 
to service connection for hypertension on a direct basis is 
denied. 

REMAND

Claim concerning liver symptoms

As detailed above, the veteran has been noted to have 
abnormal liver function tests "perhaps resulting from 
exposure to some environmental chemical agents suffered in 
the Mid East Gulf," or alternatively, possibly resulting 
from exposure to preventative nerve gas agents.  Therefore, a 
new examination is necessary, as detailed below, to determine 
if his liver symptoms are the result of a known clinical 
diagnosis.

Claims concerning residuals of cervical spine injury and 
myalgias 

The veteran's claims concerning entitlement to a rating in 
excess of 20 percent for myalgias, as a chronic disability 
resulting from an undiagnosed illness, entitlement to a 
rating in excess of 10 percent for residuals of cervical 
spine injury with headaches, for the period prior to June 21, 
1999, and entitlement to a rating in excess of 20 percent for 
residuals of cervical spine injury with headaches, for the 
period from June 21, 1999, are all well grounded.  A claim 
for a higher evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his myalgias and residuals of cervical 
spine injury (including headaches) have been worse than as 
evaluated by the RO and he has thus stated well-grounded 
claims.  VA therefore has a duty to assist him in developing 
the facts pertinent to his claims.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).

As an initial matter, the Board notes that although the 
veteran underwent neurological disorders and spine 
examinations in June 1999, the RO has not yet issued a 
supplemental statement of the case concerning the issues to 
which the examination results would be pertinent.  
Specifically, these issues are the veteran's claims 
concerning increased ratings for his myalgias and residuals 
of cervical spine injury.  Following the development outlined 
below, the RO should ensure that a supplemental statement of 
the case is issued, which includes discussion of the June 
1999 VA examinations.  

Moreover, the Board finds that a new orthopedic examination 
is needed to comply with the provisions set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In that case, the Court 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

The Board finds that the VA examinations conducted in May 
1995, November 1996, and June 1999, all failed to provide 
information as to whether the veteran's cervical spine 
exhibited excess fatigability, incoordination, or ankylosis 
(favorable or unfavorable).  Moreover, as the RO has made a 
determination that the veteran's 20 percent rating for 
residuals of cervical spine injury is effective from June 21, 
1999, the Board is in need of a medical review of the 
veteran's medical history and an opinion concerning the 
DeLuca considerations of functional ability, repeated use, 
weakened movement, excess fatigability and/or incoordination 
for the period prior to June 21, 1999.  The veteran's 
headache symptoms also should be considered in the course of 
the examination.  A new VA orthopedic examination is also 
necessary, as detailed below, to obtain the most accurate 
picture of the symptoms of the veteran's service connected 
myalgias.

The most recent treatment records concerning the veteran were 
associated with the claims file in December 1996.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to treatment of the 
veteran since December 1996 should also be acquired and 
reviewed.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a)  General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should specifically request 
the names and addresses of all medical 
care providers, if any, who have treated 
the veteran for symptoms relating to his 
liver, residuals of cervical spine injury 
(including headaches), and myalgias, 
since December 1996.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
symptoms relating to his liver, residuals 
of cervical spine injury (including 
headaches), and myalgias, since December 
1996, which have not already been 
associated with the claims file, should 
also be obtained and made of record.  
These should include any such records 
from the Buffalo VAMC. 

3.  The veteran should thereafter be 
afforded VA internal medicine and 
orthopedic examinations. 

a.  General information for the 
examiners:  The claims folder must 
be made available to the examiner 
for review prior to the 
examinations.  A copy of this Remand 
decision must be provided.  Such 
tests as the examiners deem 
necessary should be performed.

b.  Special instructions for 
internist:  The examiner should 
provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the internist finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.  

I.  The internist should note 
and detail all reported 
symptoms relating to the 
veteran's liver.  The internist 
should provide details about 
the onset, frequency, duration, 
and severity of all complaints 
relating to these symptoms and 
indicate what precipitates and 
what relieves them.  

II.  The internist should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from symptoms of the liver.  
All indicated tests and studies 
should be performed, and the 
relevant results should be 
explained.

III.  The internist should 
specifically determine if the 
veteran's symptoms of the liver 
are attributable to a known 
diagnostic entity.  If not, the 
internist should specifically 
state whether he/she is unable 
to ascribe a diagnosis to the 
veteran's symptoms of the 
liver.  If the symptoms are 
attributable to an undiagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that 
the undiagnosed illness was 
caused by a supervening 
condition or event that 
occurred between the veteran's 
most recent departure from 
service during the Gulf War or 
that the illness was the result 
of the veteran's abuse of 
alcohol or drugs.

IV.  All opinions expressed 
should be supported by 
reference to pertinent 
evidence.  If the internist 
disagrees with any opinions 
which contradict his or hers, 
including those contained in 
the VA medical records dated in 
March 1996 and April 1996, the 
reasons for the disagreement 
should be set forth in detail.

c.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction pose unless indicated 
otherwise.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral 
of the question or instruction.  If 
the examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.

I.  The orthopedic examiner 
should provide the ranges of 
motion in degrees of the 
veteran's cervical spine and 
indicate the normal ranges of 
motion.  It should be noted 
whether there is evidence of 
muscle spasm.

II.  The examiner should 
indicate whether the veteran's 
cervical spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable due to the 
service-connected disability.  
These determinations must be 
expressed in terms of the 
degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, 
or incoordination.  If any 
determination cannot be made, 
the examiner should indicate 
the reason(s) why.

III.  The examiner should also 
be asked to express an opinion 
on whether pain could 
significantly limit functional 
ability during flare-ups or 
when the veteran's cervical 
spine is used repeatedly over 
time.  This determination must 
also be portrayed in terms of 
the degree of additional range 
of motion loss due to pain on 
use or during flare-ups.  If 
this determination cannot be 
made, the examiner should 
indicate the reason(s) why.

IV.  The examiner should 
describe the nature, frequency, 
and severity of any symptoms of 
headache as a residual of 
cervical spine injury. 

V.  The examiner should note 
the effect of the service 
connected residuals of cervical 
spine injury, standing alone, 
on the veteran's ability to 
work.

VI.  The examiner should also 
review the claims file as it 
relates to the veteran's 
medical history prior to June 
21, 1999.  To the extent 
possible, he or she should 
determine whether, for the 
period prior to June 21, 1999, 
the veteran's cervical spine 
exhibited weakened movement, 
excess fatigability, or 
incoordination; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or ankylosis due 
to any weakened movement, 
excess fatigability, or 
incoordination.  The examiner 
should also be asked to express 
an opinion on whether, for the 
period prior to June 21, 1999, 
pain could have significantly 
limited functional ability 
during flare-ups or when the 
veteran's cervical spine was 
used repeatedly over time.  
This determination should also, 
if feasible, be portrayed in 
terms of the degree of 
additional range of motion loss 
or ankylosis due to pain on use 
or during flare-ups 
attributable to the service 
connected residuals of cervical 
spine injury. 

VII.  The examiner should also 
describe the nature, extent, 
frequency, and severity of the 
symptoms of the veteran's 
service connected myalgias.  
The examiner should note the 
effect of this service 
connected disability, standing 
alone, on the veteran's ability 
to work.

VIII.  If the examiner 
finds that it is not 
feasible to answer a 
particular question or 
follow a particular 
instruction that is 
required, he or she should 
so indicate and explain 
the reason.

4.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims, with due consideration 
to the provisions of 38 C.F.R. § 3.655.  
If any action taken remains adverse to 
the veteran, he and his representative 
(if any) should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the June 1998 statement of 
the case, to include the examination 
reports dated in June 1999.  All 
appropriate consideration should be give 
to DeLuca and to the recent case of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The veteran and any 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	N. R. Robin
	Member, Board of Veterans' Appeals

 



